PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/173,874
Filing Date: 11 Feb 2021
Appellant(s): Jubilant Draximage, Inc. et al.



__________________
Jubilant Draximage, Inc. et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/4/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/9/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The prior art rejections presented in the final rejection mailed on 5/13/21, specifically, “Claims 1 and 4-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over deKemp (US 20070213848)” is maintained. 

Claim Interpretation
The examiner notes that claims 1 and 4-18 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 4-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over deKemp (US 20070213848).
Regarding claims 1 and 4-18, deKemp discloses a method of controlling an 82Sr/82Rb elution system having a generator valve for proportioning a flow of saline solution between an 82Sr/82Rb generator and a bypass line coupled to an outlet of the generator such that saline solution traversing the bypass line will merge with eluted saline solution emerging from the generator to provide an active saline solution (abstract; [0023]; and figures). During each elution run, a plurality of successive concentration parameter values are obtained at predetermined intervals (id.). Each concentration parameter value is indicative of a respective instantaneous activity concentration of the active saline solution (id.). Respective error values between each concentration parameter value and a target activity concentration value of the elution run are computed (id.). Error data based on a plurality of the computed error values is accumulated (id.). 
deKemp does not exactly state that the state of the valve is verified continuously. However the controller (28) of deKemp clearly controls the valves in the elution/infusion system. 
[0035] As described above, in the "elution" mode of operation (FIG. 6d), the generator valve 16 is actively controlled via a control loop 42 from the positron detector 20 to proportion saline flow through both the generator 8 and the bypass line 18. Recombining the corresponding generator and bypass saline flows downstream of the generator 8 produces an active saline solution having a desired .sup.82Rb activity concentration. Preferably, the control loop 42 is implemented using suitable software executing in the controller 28. Representative algorithms for implementing the control loop 42 are described below with reference to FIGS. 7 and 8. 
[0036] In the embodiment of FIG. 7, the controller 28 implements a threshold-based control algorithm, in which the generator valve 16 is controlled by comparison of measured activity concentration to a desired activity concentration. If the measured concentration is higher than the desired concentration, the generator valve 16 directs saline flow to the bypass line 18 rather than the generator 8, and vice versa. 
The examiner respectfully asserts that it would have been obvious to a skilled in the art at the time of the invention to have the controller continuously monitor the condition of the valve for checking for malfunctions. 
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
deKemp further tech that: “Between successive elution runs, at least one performance parameter of the elution system is adjusted based on the accumulated error data (abstract).” The examiner respectfully asserts that it would have been obvious to a skilled in the art at the time of the invention to have the valve/pump or the entire system stop elution/infusion in the event that the system malfunctions. 
As to the limitations regarding saving data in the time interval or at a remote database, the examiner submits that deKemp clearly teaches saving all kinds of data. Saving/recording data is part of ordinary science practice. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.

(2) Response to Argument
In response to section III: Summary of Claimed Subject Matter; and the section IV: Arguments in the brief, the examiner notes that in the response to Restriction Election Requirement filed on 4/8/21, appellant elected the Invention directed toward: continuously verify the state of the valve, per se. The Invention directed towards: periodically compare current pump speed with a requested pump speed, per se; and the Invention including both of periodically compare current pump speed with a requested pump speed and continuously verify the state of the valve, were not elected. 
Appellant’s arguments with respect to the prior art rejection have been fully considered but they are not persuasive.
Initially, in response to page 4, starting at the last paragraph to page 5, line 17: “the Patent Trial and Appeal Board has already repudiated this approach by reversing a similar rejection during the prosecution of the parent application…,” the examiner would like to note that the instant claims and the parent claims are indeed different. The degree of obviousness statement in the prior art rejection is different. The examiner fails to understand what appellant means by “similar rejection/approach.” It appears that appellant is stating that the rejections may be considered similar but not the same. In the rebuttal, appellant heavily relies on the outcome of the board decision in the parent case and the cited case laws in the decision. Appellant has not shown how similar or relevant the parent claims and the reversed rejections are to the instant situation. The examiner respectfully submits that the cited art; the obviousness statement; and the instant claims are different from the ones in the parent case. The examiner respectfully submits that appellant’s argument relying simply on mapping the outcome of the board decision in the parent case to the instant case is improper. 
In response to page 3, starting at the last paragraph to page 4, line 18; and the last paragraph in page 5: the examiner understands appellant’s position. The examiner’s rejection is based on a single prior art reference (as noted by appellant: … failed to identify a publication…) and it does reply on the appellant noted conclusory statement. 
However in the art rejection, the examiners did articulate: a finding that the prior art contained a “base” device upon which the claimed invention may be an improvement; a finding that the prior art contained a comparable device (in fact the prior art device is fundamentally the same device) that was improved in the same way as the claimed invention; and a finding that one of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The examiner respectfully asserts that the rejections are not based on mere conclusory statements. 
Rationale for obviousness rejections may be implicitly contained in the prior art. Rationale may also come from knowledge available to those of ordinary skill in the art.
“Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR).
See also DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) wherein the CAFC stated:
 “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the "improvement" is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical -we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”
It appears that appllent is stating that the examiner is solely relying on official notice. 
In examiner’s opinion, official notices, for instance, would be based on examiner’s own technical background. For example, a claim recites a system for cleaning a device using a particular solvent. The prior art discloses another solvent, but does not disclose the particular solvent in the claim. If an examiner simply states that it is obvious to substitute the claimed solvent with the solvent taught in the art simply because this examiner learned in school that these solvents possess similar chemical structure/nature without any teachings, the examiner would agree that it would be an official notice. 
In this case, deKemp does not exactly state that the state of the valve is verified continuously. However the controller (28) of deKemp clearly controls the valves in the elution/infusion system and monitors the proper functionality of the device. 
[0035] As described above, in the "elution" mode of operation (FIG. 6d), the generator valve 16 is actively controlled via a control loop 42 from the positron detector 20 to proportion saline flow through both the generator 8 and the bypass line 18. Recombining the corresponding generator and bypass saline flows downstream of the generator 8 produces an active saline solution having a desired .sup.82Rb activity concentration. Preferably, the control loop 42 is implemented using suitable software executing in the controller 28. Representative algorithms for implementing the control loop 42 are described below with reference to FIGS. 7 and 8. 
[0036] In the embodiment of FIG. 7, the controller 28 implements a threshold-based control algorithm, in which the generator valve 16 is controlled by comparison of measured activity concentration to a desired activity concentration. If the measured concentration is higher than the desired concentration, the generator valve 16 directs saline flow to the bypass line 18 rather than the generator 8, and vice versa. 
The examiner respectfully asserts that it would have been obvious to a skilled in the art at the time of the invention to have the controller monitor the condition of the valve for checking for malfunctions in view of deKemp. 
It is a standard procedure/practice in science and in the industrial application to monitor an operational state of a device; and/or operational states of the device components. In addition, appellant's invention delivers radiopharmaceutical to human. The concentration of delivered medicine being important is well known in the art, for simply avoiding medication error. One skilled in the art would have been motivated to stop the elusion for the purpose of avoiding compromising patient’s health. 
The prior art does teach that the controller implements a condition responsive control: “a threshold-based control algorithm, in which the generator valve 16 is controlled by comparison of measured activity concentration to a desired activity concentration. If the measured concentration is higher than the desired concentration, the generator valve…” Monitoring of the system for proper functionality is clearly taught by the prior art. If the system is not working properly, i.e. encountering a malfunction(s), the first obvious step is to stop the operation, so that the malfunction(s) may be addressed.  
As to the limitation directed to “continuous” monitoring, the examiner respectfully asserts that the limitations is not much different from repeating monitoring of the functionality, i.e. the state of the valve. The instant claims and the specification do not define the scope of the limitation, “continuously.” Continuously, in ordinary meaning, encompasses many scenarios. It may mean that an operation may run without stopping, indefinitely. It may also mean that an operation may run continuously, day to day wise. A factory may run continuously for a year during business hours. The instant claims and the specification do not define the degree or the timeline of the limitation: continuously…
In view of deKemp, the examiner respectfully asserts that it would have been obvious to a skilled in the art at the time of the invention to have the controller monitor the condition of the valve for checking for malfunctions continuously (indefinitely or repeating the monitoring) for the purpose of simply increasing the thoroughness of the monitoring. 
The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then the resulting invention would not have been obvious because one of ordinary skill could not have been expected to achieve it. In this case the examiner argues that the actual application of the technique would not have been beyond the skill of one of ordinary skill in the art as explained above. 
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHOGO SASAKI/Primary Examiner, Art Unit 1798      
6/17/22                                                                                                                                                                                                  
Conferees:
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798
                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.